Citation Nr: 1811548	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-06 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served in the United States Navy from October 1972 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue was remanded in April 2016 and June 2017.  In August 2016 the Veteran failed to report for his Board hearing without good cause.


FINDINGS OF FACT

1. In October 2017, VA received notification from its contractor, QTC Medical Services, Inc., that the Veteran failed to report for his scheduled VA examination.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, cannot be established without a scheduled examination. 

3. The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, is not an initial original claim.  


CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, is denied as a matter of law, as he failed to report without good cause to a scheduled VA examination.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.655(b) (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in December 2011.  All identified and available authorized records relevant to the matter, to include treatment records, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  The Board emphasizes that 3.655 speaks in terms of claims for compensation rather than service connection for each new disability.

In February 1996, the Veteran filed a claim on VA Form 21-526 for entitlement to service connection for peptic ulcer disease, which the RO denied in an April 1996 rating decision.  On December 2, 2011, the Veteran's claim of entitlement to service connection for PTSD and depression was received on VA Form 21-526b, Veteran's Supplemental Claim, which has been broadened and recharacterized as indicated on the title page.  Thus the December 2011 claim for an acquired psychiatric disorder cannot be an original compensation claim and falls squarely within the purview of an examination scheduled in conjunction with another original claim.  See 38 C.F.R. § 3.655(b).

Notification from QTC Medical Services, Inc. a VA contractor, was received on October 30, 2017 documenting the Veteran's failure to report for a VA examination.  A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

The claims folder contains an exam request and the address shown is exactly the same as the Veteran's last address of record.  See 38 C.F.R. § 3.1(q).  While the record contains an exam request, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of the VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, even after being advised of his failure to report and potentially adverse result it could have on his appeal (see supplemental statement of the case dated on October 31, 2017), the Veteran has not asserted that he did not receive notice of the scheduled examination nor provided an explanation for his failure to report.  Moreover, the Veteran's representative in a December 2017 brief even acknowledged that he failed to report for his VA examination that was scheduled in accordance with the Board's June 2017 remand order.  

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In the instant case, a current VA examination is necessary to determine whether the Veteran currently has an acquired psychiatric disorder that is related to service.  The Veteran was scheduled for such an examination and did not appear.  The claim for service connection for an acquired psychiatric disorder is not an initial original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Instead, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  This action is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation.  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Moreover, the evidence does not provide a basis to allow the claim.  A psychiatric disorder was not shown in service and there is no medical opinion of record that otherwise establishes a nexus to service.  

Accordingly, the claim is denied.  In the future, the Veteran is more than welcome to submit a new claim to reopen service connection for an acquired psychiatric disorder.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


